Citation Nr: 1717236	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to August 8, 2016.  

2.  Entitlement to service connection for Meniere's disease, to include as secondary to the service-connected residuals of a shrapnel wound, left eye.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, and is the recipient of the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board observes the Veteran initiated an October 2015 notice of disagreement as to the issues of entitlement to increased ratings for diabetes mellitus and his left eye corneal scar, as well as entitlement to service connection for bilateral peripheral neuropathy and glaucoma.  However, in a subsequent August 2016 statement, the Veteran withdrew his appeal as to the issue of increased ratings for diabetes mellitus and his left eye corneal scar.  Thereafter, the RO granted the Veteran's claim for service connection for bilateral peripheral neuropathy in full.  Then, following the issuance of a November 2016 statement of the case, the Veteran did not perfect an appeal as to the issue of entitlement to service connection for glaucoma.  As such, the above-noted issues are no longer in appellate status.    

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a September 2016 hearing with the Decision Review Officer (DRO), prior to the promulgation of a decision in the appeal, the Veteran indicated a grant of a total disability rating based on individual unemployability (TDIU) on the basis of his PTSD would satisfy his appeal for an increased rating for PTSD in full; thereafter, the RO granted entitlement to a TDIU rating in a November 2016 rating decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his September 2016 DRO hearing, the Veteran's representative indicated a grant of a total disability rating based on individual unemployability on the basis of his PTSD would satisfy his appeal for an increased rating for PTSD in full.  Thereafter, the RO granted entitlement to a TDIU rating on the basis of the Veteran's PTSD.  As such, the Veteran's appeal with respect to this issue is considered withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed.





ORDER

The appeal for entitlement to a disability rating in excess of 70 percent for PTSD is dismissed. 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claim is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim for service connection for Meniere's disease, the Board notes the Veteran has asserted his disability may have resulted from either head trauma in service, or alternatively may have been caused by his service-connected left eye shrapnel wound.  The Veteran underwent an initial VA examination in September 2014.  Following his examination, the Veteran was diagnosed with Meniere's disease, also known as endolymphatic hydrops.  However, the examiner concluded the Veteran's Meniere's disease was less likely than not caused by his service connected left eye shrapnel wound.  In support of this conclusion, the examiner indicated that although the precise etiology of Meniere's remains unknown, there are a number of postulated causes; however, among the presently recognized potential causes, trauma to the eye is not a recognized factor in the development of this disability.  The examiner further explained that Meniere's results from fluid build-up and blockages in the endolymphatic sac.  In a December 2015 addendum medical opinion, the examiner determined the Veteran's Meniere's disease was also not aggravated beyond the normal progress by his service-connected left eye disability.  In support of this conclusion, the examiner indicated the eye and ear disabilities are two separate entities, which are wholly unrelated to each other.  In addition, the examiner found the Veteran's service-connected eye scar has been quiescent, and his Meniere's disease has followed the natural predicted history, which includes episodic or intermittent flare ups.  Unfortunately, the examiner has not addressed the Veteran's assertion that his Meniere's disease may be related to his in-service head trauma.  As noted above, the Veteran is a recipient of the Purple Heart Medal as a result of the injury he sustained in combat operations in Vietnam.  Pursuant to 38 C.F.R. § 3.304(d),  satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof if the evidence is consistent with the circumstances, conditions or hardships of service.  In this case, the Veteran has indicated he experienced some form of additional head trauma at the time he sustained his shrapnel wound in service, though he has not specifically articulated how he experienced trauma to his head.  Nonetheless, the Board finds his reports of a head trauma to be consistent with his combat experiences in service.  The Veteran and his spouse have also indicated that shortly following his discharge from military service he began to experience periodic episodes of nausea and dizziness, which have worsened since that time.  Certainly the Veteran is competent to report these manifestations.  Based on the foregoing, the Board finds an additional addendum medical opinion is needed to address whether the Veteran's Meniere's disease was incurred in service as a result of his reported head trauma sustained at the time he received his shrapnel wound to the left eye.    

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain a medical opinion from an examiner with sufficient experience and expertise to opine on the etiology of the Veteran's Meniere's disease.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinion.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's Meniere's disease originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of the Veteran's reported head trauma in service. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinion.  Specifically, the examiner should discuss the Veteran's reports of a head trauma, which he states occurred at the time he sustained his shrapnel wound to the left eye.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any additional development deemed necessary.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


